Name: Regulation (EU) NoÃ 259/2014 of the European Parliament and of the Council of 3Ã April 2014 amending Council Regulation (EC) NoÃ 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement
 Type: Regulation
 Subject Matter: international law;  natural and applied sciences;  Europe;  cooperation policy
 Date Published: nan

 8.4.2014 EN Official Journal of the European Union L 105/9 REGULATION (EU) No 259/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 3 April 2014 amending Council Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 77(2)(a) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) The composition of the lists of third countries in Annexes I and II to Council Regulation (EC) No 539/2001 (2) should be, and should remain, consistent with the criteria laid down therein. Third countries for which the situation has changed as regards these criteria should be transferred from one Annex to the other. (2) In line with the Joint Declaration approved at the Prague Eastern Partnership Summit on 7 May 2009, and the completion by the Republic of Moldova of its Visa Liberalisation Action Plan, the Commission considers that the Republic of Moldova meets all the benchmarks set out in the Visa Liberalisation Action Plan. (3) Meeting all the benchmarks, the Republic of Moldova should be transferred to Annex II to Regulation (EC) No 539/2001. That visa waiver should apply to holders of biometric passports issued by the Republic of Moldova in line with standards of the International Civil Aviation Organisation (ICAO). (4) As regards Iceland and Norway, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters association with the implementation, application and development of the Schengen acquis (3), which falls within the area referred to in Article 1, point (B) of Council Decision 1999/437/EC (4). (5) As regards Switzerland, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (5), which fall within the area referred to in Article 1, points (B) and (C) of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (6). (6) As regards Liechtenstein, this Regulation constitutes a development of the provisions of the Schengen acquis, as provided for by the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (7), which fall within the area referred to in Article 1, point (A) of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2011/350/EU (8). (7) This Regulation constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (9); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (8) This Regulation constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (10); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application. (9) As regards Cyprus, this Regulation constitutes an act building upon, or otherwise related to, the Schengen acquis, within the meaning of Article 3(1) of the 2003 Act of Accession. (10) As regards Bulgaria and Romania, this Regulation constitutes an act building upon, or otherwise related to, the Schengen acquis, within the meaning of Article 4(1) of the 2005 Act of Accession. (11) As regards Croatia, this Regulation constitutes an act building upon, or otherwise related to, the Schengen acquis, within the meaning of Article 4(1) of the 2011 Act of Accession. (12) Regulation (EC) No 539/2001 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 539/2001 is amended as follows: (1) in Annex I, Part 1, the reference to Moldova is deleted; (2) in Annex II, Part 1, the following is inserted: Moldova, Republic of (11) (11) The visa waiver will be limited to the holders of biometric passports issued in line with standards of the International Civil Aviation Organisation (ICAO).." Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 3 April 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) Position of the European Parliament of 27 February 2014 (not yet published in the Official Journal) and decision of the Council of 14 March 2014. (2) Council Regulation (EC) No 539/2001 of 15 March 2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement (OJ L 81, 21.3.2001, p. 1). (3) OJ L 176, 10.7.1999, p. 36. (4) Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (OJ L 176, 10.7.1999, p. 31). (5) OJ L 53, 27.2.2008, p. 52. (6) Council Decision 2008/146/EC of 28 January 2008 on the conclusion, on behalf of the European Community, of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (OJ L 53, 27.2.2008, p. 1). (7) OJ L 160, 18.6.2011, p. 21. (8) Council Decision 2011/350/EU of 7 March 2011 on the conclusion, on behalf of the European Union, of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis, relating to the abolition of checks at internal borders and movement of persons (OJ L 160, 18.6.2011, p. 19). (9) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (10) Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20).